Case 3:17-cv-00072-NKM-JCH Document 761 Filed 06/11/20 Page 1 of 1 Pageid#: 11261



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                         CHARLOTTESVILLE DIVISION


                                                            Action No: 3:17cv00072
  ELIZABETH SINES, ET AL                                    Date: 6/10/20
  vs.                                                       Judge: Joel C. Hoppe, USMJ
                                                            Court Reporter: Judy Webb, OCR
  JASON KESSLER, ET AL
                                                            Deputy Clerk: Karen Dotson



  Plaintiff Attorney(s)                            Defendant Attorney(s)
  Michael Bloch & Jessica Phillips                 John DiNucci



                                      LIST OF WITNESSES

  PLAINTIFF/GOVERNMENT:                            DEFENDANT:
  1.                                               1.



  PROCEEDINGS:

  Telephonic Motion Hearing #757
  Motion to Withdraw as Attorney for Defendant Richard B. Spencer

  Parties present for telephone conference
  Def states reason for motion to withdraw as counsel – financial obligations not being met
  Mr. Bloch addresses the court
  Court takes motion under advisement for 1 week, Mr. Spencer to try to formulate a plan to pay for
  services already rendered and services anticipated.




  Time in Court: 11:03-11:28=25 min
